The Chancellor,
having read and considered the papers in the cause, and the petition for the removal, and it appearing from said petition that the suit was of a civil nature, being a bill in equity for the surrender and cancellation of certificates of stock and an injunction against the payment of dividends thereon; and that the controversy was wholly between citizens of different states, that is to say, between the petitioner, one of the respondents on the one side and the complainant and the other respondent on the other side, the latter, though joined as a respondent in the bill, being in fact identical in interest with the complainant, and both citizens of Delaware; and it further appearing from the petition that the matter in dispute exceeds, exclusive of interest and costs, the sum or value of two thousand dollars; he was of opinion that the case was within the statute providing for the removal of causes from the state courts to the United States Circuit Court, and, having approved the bond filed with the petition, made an order for the removal.
The following order was entered:
“And now, to wit, this Seventh day of April, A. D. 1896, the petition of the defendant, Victor G. Bloede, for the removal of said cause to the United States Circuit Court for the District of Delaware, having been read and considered, and it appearing to the Court that there Jias been filed with said petition a sufficient bond according to law, it is thereupon upon motion of Lewis C. Vandegrift attorney for said defendant ordered by the Court that the prayer of said petition ,be and the same is hereby granted, and that the said cause be removed to the said United States Circuit Court.